Citation Nr: 1418074	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-44 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for left knee disability, including as secondary to a service-connected right knee disability and, if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The RO reopened the Veteran's claim of entitlement to service connection for left knee disability and denied it on the merits in the September 2009 supplemental statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

As discussed in further detail below, the Board is reopening the claim for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issue are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the Veteran's claim of service connection for left knee disability.  In a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the May 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim for service connection for left knee disability herein is completely favorable, no discussion of compliance with VA's duty to notify and assist is necessary.  Consideration of the merits of the claim is deferred pending additional development.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Here, the Veteran did not file an NOD with the May 2004 rating decision that denied service connection for left knee disability and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the May 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2002).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A January 2008 letter from private physician Dr. H contains a statement not previously submitted to agency decisionmakers that raises a reasonable possibility of substantiating the claim and is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for left knee disability for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disability; to this extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for left knee disability, including as secondary to his service-connected right knee disability.  For the following reason, this claim must be remanded.

The Veteran was provided with a VA examination of the left knee in March 2008.  The VA examiner diagnosed moderate degenerative arthritis and degenerative joint disease and a mild popliteal cyst.  He opined that this disability is not due to or related to service or to the Veteran's right knee disability (status post total knee replacement with traumatic arthritis associated with Baker's cyst).  However, the VA examiner did not discuss whether the left knee disability aggravated by the service-connected right knee disability.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the letter from Dr. H. does not address aggravation.  Thus the Board finds a new opinion is needed to address aggravation.

The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current left knee disability is aggravated (chronically worsened) by the Veteran's service-connected right knee disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the United States Court of Appeals for Veterans Claims vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his left knee symptoms during and/or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After conducting any appropriate development, schedule the Veteran for an appropriate examination to address the etiology of his left knee disability.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  Ask the examiner to answer the following questions.

a)  Identify all current left knee disabilities found to be present.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service.  

ii.  was caused or aggravated, at least in part, by his service-connected status post total right knee replacement with traumatic arthritis associated with Baker's cyst.

c)  If a left knee disability was aggravated by the right knee disability, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

d)  If arthritis is present in the left knee, it is at least as likely as not that the arthritis had its onset within one year of service discharge (i.e., by January 1971)?

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


